Title: From Thomas Jefferson to John L. E. W. Shecut, 22 March 1807
From: Jefferson, Thomas
To: Shecut, John L. E. W.


                        
                            Washington Mar. 22. 07.
                        
                        Th: Jefferson returns his thanks to mr Shecut for the 1st volume of his Flora Carolinaiensis which he has
                            been so kind as to send him. as a Botanical institute & dictionary, as being in English and containing much new matter,
                            it promises to be among the most useful manuals in that science. he salutes mr Shecut with great respect.
                    